Case: 20-1528     Document: 51    Page: 1    Filed: 08/23/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

   ETHICON LLC, CILAG GMBH INTERNATIONAL
                   Appellants

                             v.

                INTUITIVE SURGICAL, INC.,
                       Cross-Appellant
                   ______________________

                    2020-1528, 2020-1546
                   ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01703.
                  ______________________

                  Decided: August 23, 2021
                   ______________________

     BRIAN E. FERGUSON, Weil, Gotshal & Manges LLP,
 Washington, DC, argued for appellant Ethicon LLC. Ap-
 pellants Ethicon LLC and Cilag GmbH International also
 represented by CHRISTOPHER MARANDO, PRIYATA PATEL,
 CHRISTOPHER PEPE, AUDRA SAWYER; ANISH R. DESAI,
 ELIZABETH WEISWASSER, New York, NY.

    STEVEN KATZ, Fish & Richardson, P.C., Boston, MA, ar-
 gued for cross-appellant. Also represented by RYAN
 PATRICK O'CONNOR, JOHN C. PHILLIPS, San Diego, CA.
Case: 20-1528    Document: 51       Page: 2   Filed: 08/23/2021




 2                    ETHICON LLC   v. INTUITIVE SURGICAL, INC.



                ______________________
 Before O’MALLEY, CLEVENGER, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     This is an appeal and cross-appeal from the final writ-
 ten decision of the Patent Trial and Appeal Board in an in-
 ter partes review of U.S. Patent No. 8,616,431, where the
 Board held certain claims anticipated, and other claims ob-
 vious. Ethicon LLC, the patent owner, asks this court to
 consider two claim construction disputes. Petitioner Intu-
 itive Surgical, Inc. cross-appeals, seeking review of a fac-
 tual issue regarding motivation to combine. We adopt the
 Board’s construction of the disputed terms “robotic system”
 and “tool mounting portion” and thus affirm the Board’s
 anticipation findings. We also determine that the Board’s
 finding of no motivation to combine is not supported by sub-
 stantial evidence, and reverse the Board’s decision as to ob-
 viousness.
                         BACKGROUND
                               I
      The ’431 patent relates to a tool mounting device for
 coupling a surgical tool to a robotic system. One disclosed
 tool is a surgical stapler, such as an endocutter, which in-
 cludes two jaw members to deploy staples into soft tissue
 and a cutting member to cut the tissue as it is stapled. The
 specification discloses that the robotic system may include
 a controller and a robotic arm (also referred to as a “manip-
 ulator”). The robotic system controls the surgical tool by
 operably coupling the surgical tool to the robotic arm. Spe-
 cifically, the “surgical tool 1200 is operably coupled to the
 manipulator by a tool mounting portion [1300].” ’431 pa-
 tent col. 28 ll. 11–13. Figure 38 illustrates tool mounting
 portion 1300:
Case: 20-1528      Document: 51     Page: 3     Filed: 08/23/2021




 ETHICON LLC   v. INTUITIVE SURGICAL, INC.                     3




 Id. Fig. 38. Figure 38 also shows “interface 1230[,]” which
 “mechanically and electrically couples the tool mounting
 portion 1300 to the manipulator.” Id. at col. 28 ll. 13–16.
      The ’431 patent specification also discloses a “unique
 and novel transmission arrangement” that enables the sur-
 gical tool “to be operably coupled to a . . . robotic system
 that only has four rotary output bodies, yet obtain[s] the
 rotary output motions” to control five motions. Id. at col. 88
 ll. 22–35. The five control motions contemplated include:
 (1) articulating the end effector about a first articulation
 axis; (2) articulating the end effector about a second artic-
 ulation axis; (3) rotating the end effector; (4) closing the an-
 vil; and (5) firing the cutting instrument.             In this
 embodiment, a single rotary output body drives the two dif-
 ferent articulation movements (1) and (2).
    Independent claim 1 is illustrative and includes the
 two disputed claim terms at issue in this appeal:
     1. A tool mounting device for coupling a surgical
     end effector configured to selectively perform at
     least two actions in response to control motions ap-
     plied thereto to a tool drive assembly of a robotic
     system that is operatively coupled to a control unit
Case: 20-1528     Document: 51      Page: 4   Filed: 08/23/2021




 4                    ETHICON LLC   v. INTUITIVE SURGICAL, INC.



     of the robotic system, said tool mounting device
     comprising:
     a tool mounting portion configured for operable at-
     tachment to the tool drive assembly of the robotic
     system;
     an elongated shaft assembly having a proximal end
     portion operably supported on said tool mounting
     portion and a distal end portion operably interfac-
     ing with said surgical end effector to apply said con-
     trol motions thereto; and
     a transmission arrangement operably supported on
     said tool mounting portion such that when said tool
     mounting portion is attached to the tool drive as-
     sembly, said transmission arrangement is config-
     ured to operably interface with a rotatable driven
     element of the tool drive assembly to receive a ro-
     tary output motion therefrom, said transmission
     arrangement communicating with the control unit
     of the robotic system and being responsive to actu-
     ation motions therefrom to move between first and
     second positions such that when said transmission
     arrangement is in said first position, an application
     of said rotary output motion thereto by said rotat-
     able driven element of the tool drive assembly
     causes a first one of said control motions to be ap-
     plied to a portion of said surgical end effector
     through said elongated shaft assembly and when
     said transmission arrangement is in said second
     position, said application of said rotary output mo-
     tion thereto by said rotatable driven element of the
     tool drive assembly causes a second one of said con-
     trol motions to be applied to another portion of said
     surgical end effector through said elongated shaft
     assembly.
 Id. at col. 91 ll. 2–35 (emphases added to disputed limita-
 tions).
Case: 20-1528      Document: 51      Page: 5   Filed: 08/23/2021




 ETHICON LLC   v. INTUITIVE SURGICAL, INC.                   5



                                II
      Tierney 1 is the primary prior art reference in the IPR.
 Like the challenged patent, Tierney is directed to a robotic
 surgical system where a number of different tool types can
 be coupled to a robotic manipulator. As illustrated by Fig-
 ure 6 below, however, Tierney comprises four rotary drive
 elements 118 that control only four motions of an end effec-
 tor:




 Tierney Fig. 6. Particularly, Tierney discloses control of
 the following movements: (1) articulation about a first
 axis; (2) articulation about a second axis; (3) actuation of
 the two-element end effector; and (4) rotation about an
 axis. Id. at col. 9 ll. 24–32.
     Whitman 2 and Timm 3 are secondary prior art refer-
 ences asserted in the IPR. Whitman discloses a powered
 surgical stapler with drivers to drive the movement of the
 surgical device, but adds a “function selector module,” or a
 shifter, that is actuatable “between four different



     1   U.S. Patent No. 7,542,320.
     2   U.S. Pat. App. Pub. No. 2009/0101692.
     3   U.S. Pat. App. Pub. No. 2008/0308601.
Case: 20-1528    Document: 51       Page: 6   Filed: 08/23/2021




 6                    ETHICON LLC   v. INTUITIVE SURGICAL, INC.



 functional positions.” Whitman ¶ 76. In other words,
 Whitman discloses a shifter that allows a single rotary out-
 put body to control more than one motion. Whitman dis-
 closes using this shifter to help control the following
 motions with just two driving bodies: (1) rotation about an
 axis; (2) articulation about a single axis; (3) opening and
 closing of the jaws of the device; and (4) cutting and sta-
 pling. Id. ¶¶ 79–82.
      Timm discloses a surgical stapling and cutting instru-
 ment with at least the following motion controls: (1) artic-
 ulation about a first axis; (2) articulation about a second
 axis; (3) rotation about an axis, id.; (4) clamping; and
 (5) stapling. Timm ¶¶ 135–37. Timm, however, does not
 disclose a robotic surgical system.
                              III
     Intuitive filed an IPR petition challenging claims 1–7,
 10–14, 16–20, and 23–26 of the ’431 patent on four grounds.
 Intuitive Surgical, Inc. v. Ethicon LLC, No. IPR2018-
 01703, Paper 2, at 9 (P.T.A.B. Sept. 11, 2018) (Petition).
 Ground 1 asserted that claims 1–6 and 10–13 would have
 been obvious over Tierney in view of Whitman. Ground 2
 asserted that claims 7, 14, 16–20, and 23–26 would have
 been obvious over Tierney in view of Whitman and further
 in view of Zemlok. 4 Ground 3 asserted that claims 1, 2, 6,
 and 10–13 are anticipated by Whitman. Ground 4 asserted
 that claim 11 would have been obvious over Tierney in view
 of Whitman and further in view of Timm. The Board insti-
 tuted review on all grounds. Intuitive Surgical, Inc. v. Eth-
 icon LLC, No. IPR2018-01703, 2019 WL 764067, at *1
 (Feb. 19, 2019) (Institution Decision).
     The Board ultimately determined that Intuitive had
 proven by a preponderance of the evidence that claims 1, 2,
 6, and 10–13 of the ’431 patent were anticipated by


     4   U.S. Pat. App. Pub. No. 2008/0251568.
Case: 20-1528      Document: 51     Page: 7   Filed: 08/23/2021




 ETHICON LLC   v. INTUITIVE SURGICAL, INC.                  7



 Whitman (ground 3), but that Intuitive had failed to prove
 that the remainder of the claims would have been obvious
 over any of the proposed combinations. Intuitive Surgical,
 Inc. v. Ethicon LLC, No. IPR2018-01703, 2020 WL 813856,
 at *1 (Feb. 18, 2020) (Final Decision).
     Ethicon appeals and Intuitive cross-appeals. We have
 jurisdiction under 28 U.S.C.§ 1295(a)(4)(A).
                          DISCUSSION
                                I
     On appeal, Ethicon asserts that the Board erred in
 finding that Whitman anticipates claims 1, 2, 6, and 10–13
 because it erred in its construction of either of two claim
 terms: (1) “tool mounting portion”; and (2) “robotic sys-
 tem.” We address each argument in turn below.
      Claim construction is ultimately a question of law that
 this court reviews de novo. Knowles Elecs. LLC v. Cirrus
 Logic, Inc., 883 F.3d 1358, 1361–62 (Fed. Cir. 2018). While
 we review constructions based on the claim language, the
 specification, and the prosecution history de novo, we re-
 view the Board’s subsidiary factual findings regarding ex-
 trinsic evidence for substantial evidence. Personalized
 Media Commc’ns, LLC v. Apple Inc., 952 F.3d 1336,
 1339–40 (Fed. Cir. 2020). The Board applied the broadest
 reasonable interpretation standard, under which a claim
 construction “must be reasonable in light of the specifica-
 tion, prosecution history, and the understanding of one
 skilled in the art.” Personalized Media, 952 F.3d at 1340
 (citing Microsoft Corp. v. Proxyconn, Inc., 789 F.3d 1292,
 1298 (Fed. Cir. 2015), overruled on other grounds by Aqua
 Prods., Inc. v. Matal, 872 F.3d 1290 (Fed. Cir. 2017) (en
 banc)).
                                A
     We begin with the Board’s construction of “tool mount-
 ing portion.” The Board construed this term to mean a
Case: 20-1528     Document: 51       Page: 8   Filed: 08/23/2021




 8                     ETHICON LLC   v. INTUITIVE SURGICAL, INC.



 “structure for operable attachment to the tool drive assem-
 bly of a robotic system, and that operably supports an elon-
 gated shaft assembly and a transmission arrangement.”
 Final Decision, 2020 WL 813856, at *7. Ethicon asserts
 that the Board erred in its construction by failing to give
 any meaning to the term “mounting.” According to Ethi-
 con, the tool mounting portion is the “portion of the tool
 mounting device that mounts to the robotic system.” Ap-
 pellant’s Br. 36. Because Ethicon’s proposed construction
 lacks support in the intrinsic evidence, we decline its re-
 quest to change the Board’s claim construction.
      Looking to the claim term itself, the logical reading of
 the term “tool mounting portion” requires a mounting por-
 tion for a tool. The term “tool” modifies “mounting portion.”
 The full claim phrase—“a tool mounting portion configured
 for operable attachment to the tool drive assembly of the
 robotic system,” ’431 patent col. 91 ll. 8–9—supports this
 reading. Indeed, the claimed “configured for” language is
 directed only to supporting the tool drive assembly; it says
 nothing about mounting to the robotic system. Other limi-
 tations in the claim further support this construction.
 First, claim 1 recites “an elongated shaft assembly having
 a proximal end portion operably supported on said tool
 mounting portion . . . .” Id. at col. 91 ll. 10–11. Next,
 claim 1 recites “a transmission arrangement operably sup-
 ported on said tool mounting portion . . . .” Id. at col. 91
 ll. 14–15. Both limitations describe a tool that is supported
 on the tool mounting portion.
      Turning to the specification, Ethicon asserts that it
 “consistently describes that the tool mounting portion is
 the portion of the surgical tool that mounts to the robotic
 system . . . .” Appellant’s Br. 39. For example, Ethicon
 points to the disclosure in the specification that states that
 “[t]he surgical tool 1200 is operably coupled to the manip-
 ulator by a tool mounting portion . . . .” ’431 patent col. 28
 ll. 11–13; see also         Oral        Arg.    at 4:38–5:10,
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-
Case: 20-1528      Document: 51     Page: 9   Filed: 08/23/2021




 ETHICON LLC   v. INTUITIVE SURGICAL, INC.                   9



 1528_03032021.mp3. We disagree. We discern no clear
 disclaimer or lexicography in the specification that would
 limit the “tool mounting portion” to require mounting to the
 robotic system. The portion of the specification identified
 by Ethicon is no different than the claim language where
 the “tool mounting portion” is “configured for operable at-
 tachment to the tool drive assembly of the robotic system.”
 In neither instance is the tool mounting portion described
 as mounted to the robotic system.
      Referring to Figures 35 and 37–48, Ethicon asserts
 that every embodiment in the specification shows that the
 tool mounting portion is mounted to and supported by the
 manipulator of the robotic system. As we have repeatedly
 held, however, the fact that embodiments (or even every
 embodiment) in the specification depict a particular ar-
 rangement or structure does not require reading that ar-
 rangement or structure into the claims. See Aventis
 Pharma S.A. v. Hospira, Inc., 675 F.3d 1324, 1330
 (Fed. Cir. 2012) (“‘[I]t is . . . not enough that the only em-
 bodiments, or all of the embodiments, contain a particular
 limitation’ to limit a claim term beyond its ordinary mean-
 ing.” (second alteration in original) (quoting Teleflex, Inc.
 v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir.
 2002))); Innova/Pure Water, Inc. v. Safari Water Filtration
 Sys., Inc., 381 F.3d 1111, 1117 (Fed. Cir. 2004) (“[P]articu-
 lar embodiments appearing in the written description will
 not be used to limit claim language that has broader effect.”
 (first citing Electro Sci. Indus., Inc. v. Dynamic Details,
 Inc., 307 F.3d 1343, 1349 (Fed. Cir. 2002); and then citing
 Laitram Corp. v. NEC Corp., 163 F.3d 1342, 1347–48
 (Fed. Cir. 1998))); Liebel-Flarsheim Co. v. Medrad, Inc.,
 358 F.3d 898, 906 (Fed. Cir. 2004) (“[T]his court has ex-
 pressly rejected the contention that if a patent describes
 only a single embodiment, the claims of the patent must be
 construed as being limited to that embodiment.” (collecting
 cases)).
Case: 20-1528    Document: 51      Page: 10     Filed: 08/23/2021




 10                    ETHICON LLC   v. INTUITIVE SURGICAL, INC.



     Our review of the claim language and specification re-
 veals no support for limiting the “tool mounting portion”
 claim language to require mounting to the robotic system.
 Accordingly, we adopt the Board’s construction of “tool
 mounting portion.”
                               B
      We next turn to the Board’s construction of “robotic sys-
 tem.” The Board construed the term to mean “a system
 that comprises, inter alia, a tool drive assembly and a con-
 trol unit, and that [] is a self-powered, computer-controlled
 device that can be programmed to aid in the positioning
 and manipulation of surgical instruments, enabling the
 surgeon to carry out more complex tasks.” Final Decision,
 2020 WL 813856, at *6. Ethicon challenges this construc-
 tion, asserting that the Board should have construed this
 term to mean a “system comprising a master controller and
 a robotic arm slave cart (i.e., a telesurgical system).” Ap-
 pellant’s Br. 51. Relying on both the plain claim language
 and extrinsic evidence cited by both parties, we again agree
 with the Board’s construction.
     We turn first to the claim language, which recites “a
 tool drive assembly of a robotic system that is operably cou-
 pled to a control unit of the robotic system . . . .” ’431 pa-
 tent col. 91 ll. 4–6. The Board properly found that the
 claim language makes clear that the robotic system in-
 cludes at least a tool drive assembly and a control unit, but
 does not require a “master controller” or a “robotic slave
 arm cart.” Thus, the added language in Ethicon’s proposed
 construction finds no support in the claims themselves.
     The specification also supports the Board’s broader
 construction. While Ethicon is correct that the specifica-
 tion discloses numerous embodiments in which the robotic
 system includes a master controller and a robotic slave arm
 cart, the specification also indicates that the robotic system
 is not limited to such systems. As the Board aptly noted,
 the specification teaches that other robotic systems may be
Case: 20-1528      Document: 51      Page: 11    Filed: 08/23/2021




 ETHICON LLC    v. INTUITIVE SURGICAL, INC.                   11



 used in connection with the invention. For example, the
 specification states that “a variety of different forms of the
 tool systems disclosed and claimed herein [may be] effec-
 tively employed in connection with other types and forms
 of robotic systems that supply programmed rotary or other
 output motions.” Id. at col. 35 ll. 1–5. Similarly, the spec-
 ification states that “[t]hose of ordinary skill in the art will
 appreciate that various embodiments of the present inven-
 tion may incorporate a wide variety of alternative robotic
 structures . . . .” Id. at col. 27 ll. 49–52.
      Finally, the extrinsic evidence presented in this case
 supports the Board’s construction. We review the Board’s
 subsidiary factual findings regarding extrinsic evidence for
 substantial evidence.       Personalized Media, 952 F.3d
 at 1339 (citation omitted). The Board relied on an article
 by Bishoy Morris titled “Robotic Surgery: Applications,
 Limitations, and Impact on Surgical Education” in constru-
 ing this term. Ethicon asserts that the Board “erred by re-
 lying on extrinsic evidence to impermissibly broaden the
 scope of the claims.” Appellant’s Br. 59. We disagree. The
 Board was entitled to look to extrinsic evidence “to assist
 in the proper understanding of the disputed limitation[,]”
 Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc.,
 262 F.3d 1258, 1269 (Fed. Cir. 2001) (citation omitted),
 particularly where both parties presented the Morris arti-
 cle to construe the “robotic system” term.
     Moreover, substantial evidence supports the Board’s
 reading of the Morris article to supply a definition of robotic
 systems broader than that sought by Ethicon. The Board
 pointed to the following description of robotic surgical sys-
 tems in the Morris article:
     A surgical robot is a self-powered, computer-con-
     trolled device that can be programmed to aid in the
     positioning and manipulation of surgical instru-
     ments, enabling the surgeon to carry out more com-
     plex surgical tasks. Systems currently in use are
Case: 20-1528    Document: 51     Page: 12     Filed: 08/23/2021




 12                   ETHICON LLC   v. INTUITIVE SURGICAL, INC.



      not intended to act independently from human sur-
      geons or to replace them.
 Final Decision, 2020 WL 813856, at *6 (quoting J.A. 1900).
 Though the Morris article does mention that components
 of a robotic system may include a master console and a ro-
 botic manipulator, it does so only with regard to two spe-
 cific robotic surgical systems. We see no error in the
 Board’s finding that the broader definition recited above
 more accurately characterizes the definition of a robotic
 system as understood by the Morris article. We therefore
 adopt the Board’s construction of “robotic system.”
                             C
     Ethicon does not challenge the Board’s anticipation
 findings under the Board’s constructions. Because we
 adopt the Board’s constructions for both terms, we affirm
 the Board’s anticipation findings.
                             II
     Turning to Intuitive’s cross-appeal, Intuitive chal-
 lenges the Board’s holding that Intuitive failed to demon-
 strate that claims 1–7, 10–14, 16–20, and 23–26 would
 have been obvious under 35 U.S.C. § 103. It is undisputed
 that the combination of Whitman and Tierney teach all the
 limitations of claim 1 of the ’431 patent. Further, Ethicon
 has not challenged—either before the Board or on appeal—
 Intuitive’s assertion that the prior art teaches each and
 every limitation of all of the challenged claims. Ethicon’s
 sole argument before the Board was that a person of ordi-
 nary skill in the art would not have been motivated to com-
 bine the prior art references to arrive at the claimed
 invention. The Board agreed with Ethicon. On appeal, In-
 tuitive asserts that substantial evidence does not support
 the Board’s finding that one of ordinary skill would not
 have been motivated to combine Whitman and Tierney in
 a way that would have satisfied all of the limitations of
 claim 1.
Case: 20-1528      Document: 51      Page: 13   Filed: 08/23/2021




 ETHICON LLC    v. INTUITIVE SURGICAL, INC.                 13



     A claim is invalid for obviousness “if the differences be-
 tween the subject matter sought to be patented and the
 prior art are such that the subject matter as a whole would
 have been obvious at the time the invention was made to a
 person having ordinary skill in the art.” 35 U.S.C. § 103(a)
 (2006). Obviousness is a question of law based on underly-
 ing factual determinations, including “whether a [person of
 ordinary skill in the art] would have been motivated to
 combine the prior art to achieve the claimed invention and
 whether there would have been a reasonable expectation of
 success in doing so.” TQ Delta, LLC v. Cisco Sys., Inc.,
 942 F.3d 1352, 1357 (Fed. Cir. 2019) (alteration in original)
 (quoting In re Warsaw Orthopedic, Inc., 832 F.3d 1327,
 1333 (Fed. Cir. 2016)). We review the Board’s obviousness
 determination de novo and its underlying factual findings
 for substantial evidence. Belden Inc. v. Berk-Tek LLC,
 805 F.3d 1064, 1073 (Fed. Cir. 2015) (citing Randall Mfg.
 v. Rea, 733 F.3d 1355, 1362 (Fed. Cir. 2013)).
      The substantial evidence standard asks “whether a
 reasonable fact finder could have arrived at the agency’s
 decision,” and “involves examination of the record as a
 whole, taking into account evidence that both justifies and
 detracts from an agency’s decision.” In re Gartside,
 203 F.3d 1305, 1312 (Fed. Cir. 2000) (first citing Consol.
 Edison Co. v. NLRB, 305 U.S. 197, 229 (1938); and then
 citing Universal Camera Corp. v. NLRB, 340 U.S. 474,
 487–88 (1951)). We determine that a reasonable fact finder
 could not have arrived at the Board’s decision in light of the
 prior art and expert testimony in the record.
     The Board first found that a person of ordinary skill
 would not have been motivated to combine Whitman and
 Tierney to increase the total number of functions that can
 be performed on the end effector. Although the Board rec-
 ognized that the combination of Whitman and Tierney
 would be able to perform more than the four functions dis-
 closed in Tierney, the Board explained that it was unper-
 suaded that one of ordinary skill would have been
Case: 20-1528    Document: 51      Page: 14     Filed: 08/23/2021




 14                    ETHICON LLC   v. INTUITIVE SURGICAL, INC.



 motivated to combine the references because Intuitive
 failed to identify a surgical instrument known in the art at
 the time of the invention that performed more than four
 functions, and thus there would be no need “to obtain a
 functionality for which there was no use.” Final Decision,
 2020 WL 813856, at *10 (citation omitted).
      As an initial matter, the Board’s finding that Intuitive
 failed to identify a surgical instrument that performs more
 than four functions is not supported by substantial evi-
 dence. Indeed, the Board’s finding is contrary to prior art
 of record, Timm, which was presented by Intuitive in its
 petition and discloses at least five different functions. Spe-
 cifically, Timm discloses a surgical device that (1) articu-
 lates about a Y-axis; (2) articulates about a Z-axis;
 (3) rotates; (4) clamps; and (5) staples.            J.A. 2024
 ¶¶ 135–36. Although Intuitive did not directly assert be-
 fore the Board that Timm discloses these five functions, In-
 tuitive’s explanation of Timm’s two-axis articulation—both
 in its petition and in Dr. Knodel’s declaration—at least
 suggested that Timm disclosed a surgical device with five
 functions. For example, Dr. Knodel explained that Timm
 discloses the same two-axis articulation joint as the
 ’431 patent, indicative of two functions—articulating the
 end effector about a first and second articulation axis.
 J.A. 1456 ¶ 203. Dr. Knodel continued by explaining that
 this two-axis joint was preferred because it was desirable
 for surgical tools to employ a roll-pitch-yaw mechanism, in-
 dicative of a third function—rotation. Id. ¶ 204. Finally,
 Dr. Knodel explained that Timm and Whitman are both in
 the same field of surgical stapling systems, that Timm dis-
 closes an end effector, and that Timm discloses a surgical
 instrument that supports a staple cartridge, suggesting the
 fourth and fifth functions—clamping and stapling.
     Regardless, even without Timm, Intuitive presented
 evidence that the combination of Tierney and Whitman dis-
 closes more than four functions, showing in and of itself
 that a surgical device with more than four functions is at
Case: 20-1528      Document: 51      Page: 15   Filed: 08/23/2021




 ETHICON LLC    v. INTUITIVE SURGICAL, INC.                 15



 least possible. The Board went too far by requiring Intui-
 tive to specifically identify a preexisting surgical device
 with more than four functions. Indeed, the Board itself rec-
 ognized—and Intuitive asserted in its petition—that one
 factor of a successful minimally invasive robotic system is
 increasing surgical dexterity, a factor that would be aided
 by increased end effector functionality.
     We also determine that substantial evidence does not
 support the Board’s finding that even though Intuitive
 identified at least six functions disclosed between Whitman
 and Tierney, it did not provide “evidence that one of ordi-
 nary skill in the art would have interpreted the references
 in the same manner (e.g., that one of ordinary skill in the
 art would have considered cutting and stapling performed
 in the same instrument to be two separate functions as op-
 posed to a single ‘firing’ function) . . . .” Final Decision,
 2020 WL 813856, at *10. As Intuitive explained to the
 Board, Whitman and Tierney do not disclose the same four
 functions, and thus there are more than four total func-
 tions between the two references regardless of whether cut-
 ting and stapling are interpreted as one or two functions.
 See Intuitive Surgical, Inc. v. Ethicon LLC, No. IPR2018-
 01703, Paper 14, at 10 (P.T.A.B. Jul. 9, 2019) (Petitioner’s
 Reply). In particular, Intuitive pointed to using Tierney’s
 disclosure of a dual-axis articulation in place of Whitman’s
 single-axis articulation, resulting at least in the following
 functions: “roll; clamp; horizontal articulation; vertical ar-
 ticulation; cut; and staple.” Id. at 12. Thus, even if a
 skilled artisan were to read cut and staple as a single func-
 tion, Intuitive still identified five functions to the Board.
     Additionally, the Board failed to address other undis-
 puted evidence regarding purported motivations for com-
 bining Whitman’s shifter with Tierney. Of particular
 relevance here, Intuitive presented expert evidence to the
 Board that a skilled artisan would have been motivated to
 include Whitman’s shifter in Tierney’s device even if fewer
 functions were in play. Dr. Knodel explained that it “may
Case: 20-1528    Document: 51      Page: 16     Filed: 08/23/2021




 16                    ETHICON LLC   v. INTUITIVE SURGICAL, INC.



 be advantageous to provide a shifter to switch between ar-
 ticulation and stapling” in that using a shifter would pre-
 vent one from accidently changing the articulation during
 stapling because the articulation function would not be se-
 lected during stapling. J.A. 1378 ¶ 54. In other words,
 “you might still want a shifter because you may want to
 isolate the functions” and “make sure [that] you cannot fire
 at the same time you’re articulating . . . .” Intuitive Surgi-
 cal, Inc. v. Ethicon LLC, No. IPR2018-01703, Paper 21,
 at 18–19 (P.T.A.B. Nov. 12, 2019) (Oral Hearing). As there
 was no evidence disputing this expert testimony, the Board
 erred by not addressing it.
     We thus agree with Intuitive that the Board erred in
 finding that a person of ordinary skill would not have been
 motivated to use Whitman’s shifter in Tierney because it
 was unnecessary. Because substantial evidence does not
 support the Board’s finding that there was no motivation
 to combine, and because there is no dispute that the com-
 bined prior art discloses all of the claim limitations, we re-
 verse the Board’s finding that claims 1–7, 10–14, 16–20,
 and 23–26 are not unpatentable under 35 U.S.C. § 103.
                         CONCLUSION
     We have considered the parties’ remaining arguments,
 but we do not find them persuasive. For the foregoing rea-
 sons, we affirm the Board’s anticipation findings and re-
 verse the Board’s determination of non-obviousness.
   AFFIRMED-IN-PART AND REVERSED-IN-PART
                            COSTS
 No costs.